PENACHIO MALARA LLP
245 Main Street, Suite 450
White Plains, NY 10601
(914) 946-2889
Anne Penachio, Esq.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
Inre . CHAPTER 11
ULSTER BUSINESS COMPLEX, LLC, CASE NO.: 19-36774 (cgm)

Debtor.

AFFIRMATION PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2

ALAN GINSBERG, principal of ULSTER BUSINESS COMPLEX, LLC, the
debtor herein (the “Debtor”) hereby affirms as follows:

1. I am the member of the Debtor, a limited liability corporation.

2. I submit this affirmation pursuant to Federal Rule of Bankruptcy
Procedure 1007(d) and Local Bankruptcy Rule 1007-2.

3. Since or about 1998, the Debtor has owned a parcel of property improved
with an office building at 101-899 Enterprise Drive, Kingston, NY 12401 (the “Premises”). The
Premises was acquired from IBM.

4, The Debtor filed for Chapter 11 relief on an emergency basis to invoke the
automatic stay to protect it from efforts by the County of Ulster (the “County”) to seize the
Premises through foreclosure for taxes allegedly unpaid.

Dy Since 2016, the Debtor has not had a tenant in the Premises and, hence, no
6. The County may have seized the Premises prior to the filing. The Debtor
is exploring same and whether any sale is voidable. |

7. The Debtor has received an offer to purchase the Premises and hopes to
invoke the powers of this Court to sell it.

8. No shares of the Debtor are publicly held.

9. No property of the Debtor is currently in the possession or custody of any
custodian, public officer, mortgagee, pledge, assignee of rents, secured creditor or any agent-for
such entity.

10. The vast bulk of the Debtor’s books and records are located with its. +.
manager, Ryan McGrath, at his office.

11. | The Debtor’s goal is to sell the Premises and use the proceeds to pay
creditors in full including the County.
nae 12. The Debtor’s day to day senior management consists of myself, as owner,
and McGrath and/or their corporate entity as property managers.

13. Asnoted, the Debtor filed for bankruptcy relief to protect it from the

threat
of seizure of its property from the County.
; 14. Acopy of the corporate resolution authorizing the filing of the Debtor’s

Chapter 11 proceeding has been filed with the Court. tig
15. I believe that the best interests of the Debtor and its creditors and equity
holders will be best served by Chapter 11.

Dated: Kingston, New York

November 29, 2019 WiC

Alan Ginsberg Mteeptew™

 
